Title: To Thomas Jefferson from Robert Smith, 4 September 1803
From: Smith, Robert
To: Jefferson, Thomas


          
            Sir,
            Balt. Sep. 4. 1803
          
          From Genl Dearborns answer to my letter respecting the gun carriages I find that the War department cannot supply them, and that there are not, as I had imagined, any artificers belonging to that department. I also perceive that the Secretary at War cannot possibly by any means have them built. I have however since the receiving of this answer been making such arrangements that I am enabled to assure you that I will have altered One Hundred of the frigate Carriages in such manner as will, I hope, answer and they will be prepared in time to go, if you approve, in the frigate going to France to be delivered on the return-passage. The axle trees would be very costly if made of wrought iron. I shall therefore have them of Cast Iron. Foxall can cast them so as gives them great substance. 
          Pray, Sir, is there not some ground to apprehend that we shall have occasion to take some strong measures to check the audacious impressments of our Citizens by the Brittish. If we manifest, at the beginning, a becoming resolution the English must yeild to our wishes. Her present circumstances will force her to abjure towards us what is so reasonable. 
          The Enclosed letter from Com. Morris I have just received.
          Be pleased to accept the assurances of my great respect 
          
            
              Rt Smith
            
          
        